SANDERSON, C. J.
On the 20th of February, 1864, the plaintiff recovered a judgment against the defendants for the sum of $4,874.41 debt, interest, and costs, not payable in a specified kind of money. On the twenty-fifth day of the same month the defendants paid into court for the use of the plaintiff the amount of the judgment and accruing interest in United States legal tender notes, and, upon notice to the plaintiff moved the court for an order directing satisfaction of the judgment to be entered of record. This motion was resisted by the plaintiff upon the ground that the debt upon which the judgment was rendered was contracted prior to the passage of the act of Congress declaring the notes in question a legal tender for the payment of debts. The motion was sustained by the court, and satisfaction accordingly entered of record, from which the plaintiff appeals.
In Higgins v. Bear River and Auburn Water and Mining Company, 27 Cal. 153, decided at the present term, we held that the notes in question were a legal tender for the payment of debts contracted prior to the passage of the act of Con*193gress authorizing their issue and declaring them a legal tender. Upon the authority of that ease the order in question must be affirmed.
For obvious reasons we • deem it unnecessary to notice the technical objections made to the transcript by the respondents. The case is with them on its merits.
Order affirmed.
We concur: Sawyer, J.; Currey, J.; Rhodes, J.; Shafter, 'J.